Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      30-SEP-2020
                                                      02:13 PM

                         SCPW-XX-XXXXXXX
               (Consolidated with SCPW-XX-XXXXXXX)

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               AHOKOVI-LIZARES MOTORCARS, LLC and
                HESELOMI V. AHOKOVI, Petitioners,

                               vs.

   THE HONORABLE PRESIDING JUDGE, DISTRICT COURT OF THE THIRD
    CIRCUIT, NORTH AND SOUTH KONA DIVISION, Respondent Judge,

                               and

                  STATE OF HAWAIʻI, Respondent.


                       ORIGINAL PROCEEDING
                        (3DCW-XX-XXXXXXX)

          ORDER DENYING PETITIONS FOR WRIT OF MANDAMUS
         (By: Recktenwald, C.J., McKenna, and Wilson, JJ.,
  Circuit Judge Valenciano, in place of Circuit Judge Garibaldi,
 retired, and Circuit Judge Bissen, assigned by reason of vacancy)

          Upon consideration of Petitioners Ahokovi-Lizares

Motorcars, LLC and Heselomi V. Ahokovi’s petitions for a writ of

mandamus, the respondent’s answer, the respective supporting

documents, and the record, it appears that petitioners fail to

demonstrate that the respondent court flagrantly and manifestly

abused its discretion in deciding the restitution issue.

Petitioners, therefore, are not entitled to the requested
extraordinary relief.   See Kema v. Gaddis, 91 Hawaiʻi 200, 204-

05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy; where the lower court has discretion to

act, mandamus will not lie to control the exercise of that

discretion even when the court has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a matter that is properly before the court under

circumstances in which he or she has a duty to act).

Accordingly,

          IT IS HEREBY ORDERED that the petitions for writ of

mandamus are denied.

          DATED: Honolulu, Hawaiʻi, September 30, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Randal G.B. Valenciano

                                     /s/ Richard T. Bissen




                                 2